311 F.2d 575
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.E. L. DELL, Jr., Trading as Waycross Machine Shop, Respondent.
No. 18060.
United States Court of Appeals Fifth Circuit.
January 9, 1963.

Petition for Adjudication in Civil Contempt and for other Relief.
For former opinion see 309 F.2d 867.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Duane B. Beeson and Paul Elkind, Attys., N. L. R. B., Washington, D. C., for petitioner.
E. Kontz Bennett, Waycross, Ga., for respondent.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
The petition for rehearing is hereby Denied. However, judgment heretofore entered discharging the order to show cause is, of course, without prejudice to the right of the National Labor Relations Board to bring further proceedings in the nature of a motion for civil contempt as it may be advised in the event that the respondent does not hereafter fully comply with the decree of this Court of November 18, 1962.